Title: David Gelston to Thomas Jefferson, 21 June 1809
From: Gelston, David
To: Jefferson, Thomas


          Sir, New York June 21st 1809
          I have this day receivd your letter of the 15th instant. and I have no doubt by what I have learned, that one of the boxes of wine mentioned, belongs to Capt Tingey—
          When Capt Webster of the Ship Pilgrim entered here in March last, on his manifest were noted “six boxes sundries,” which he had taken on board from another Ship in Salem—I understood they were all for you, soon after it appeared, two of the boxes contained minerals &ca for another person—one box contained a large Turkish fowling piece for Colo Williams of the military academy, and one box of toys for Capt Tingey—The boxes being in such bad order, the marks so defaced and the Captain knowing so little about the business, it was difficult to ascertain the real owners—I should have explained this business earlier, but presumed it would have been done by Mr Tingey—
          very truly your’s David Gelston
        